 Case 1:20-cv-01064-KAM Document 4 Filed 06/11/20 Page 1 of 4 PageID #: 11



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------X
JOHN HADDOCK,

                      Plaintiff,
                                              ORDER
          v.
                                              20-CV-1064(KAM)(CLP)
COMMISSIONER OF SOCIAL SECURITY,

                    Defendant.
---------------------------------X

Kiyo A. Matsumoto, United States District Judge:

          On February 25, 2020, John Haddock (“Plaintiff”) filed

this pro se action against the Commissioner of Social Security

(the “Commissioner”).     Plaintiff’s complaint purports to appeal

a decision by an Administrative Law Judge, but the complaint

appears premature, as Plaintiff provides no details suggesting

that he applied for benefits and received a final decision from

the Social Security Administration.       For the reasons herein,

Plaintiff’s motion to proceed in forma pauperis is granted, but

Plaintiff’s complaint is dismissed without prejudice.

          Plaintiff filed the instant complaint using a form

complaint for Social Security appeals.        Plaintiff alleges that

he became entitled to receive disability insurance benefits upon

his release from prison on October 4, 2019.         (ECF No. 1,

Complaint, at 1.)    Plaintiff, however, does not allege that he

previously filed an application for social security benefits, or

that he received a final decision from the Commissioner.           In the

space on the form where Plaintiff was to provide the date of his
 Case 1:20-cv-01064-KAM Document 4 Filed 06/11/20 Page 2 of 4 PageID #: 12



hearing before an Administrative Law Judge, Plaintiff wrote:

“don’t remember.”    (Id. at 2.)    Plaintiff likewise wrote “don’t

remember” on the line for the date his claim was denied, and

wrote “don’t know” on the line for the date the Administrative

Law Judge’s decision was affirmed.       (Id.)

            “A district court is generally not vested with subject

matter jurisdiction to review [a social security appeal] until

the claimant has exhausted his administrative remedies and a

final decision has been rendered by the Commissioner after a

hearing.”    Walker v. Berryhill, No. 18-cv-9437, 2020 WL 820653,

at *3 (S.D.N.Y. Jan. 24, 2020), report and recommendation

adopted sub nom. Walker v. Comm’r of Soc. Sec., No. 18-cv-9437,

2020 WL 816086 (S.D.N.Y. Feb. 18, 2020); see also 42 U.S.C. §

405(g) (providing that “[a]ny individual, after any final

decision of the Commissioner of Social Security made after a

hearing to which he was a party . . . may obtain a review of

such decision by a civil action” in the United States District

Court for the judicial district in which the plaintiff resides).

            “Within the Second Circuit, [d]istrict [c]ourts

‘routinely have required plaintiffs to exhaust their

administrative remedies before seeking judicial review of Social

Security determinations.’”      Walker, 2020 WL 820653, at *3

(quoting Papadolpoulos v. Comm’r of Soc. Sec., No. 13-cv-3163,

2014 WL 2038314, at *3 (S.D.N.Y. May 15, 2014) (collecting


                                    2
 Case 1:20-cv-01064-KAM Document 4 Filed 06/11/20 Page 3 of 4 PageID #: 13



cases)).   “The requirement of a ‘final decision’ before federal

court review ‘has two components: (1) a jurisdictional, non-

waivable requirement that a claim for benefits has been

presented to the agency; and (2) a waivable requirement that the

administrative remedies prescribed by the Commissioner have been

exhausted.’”   Id. (quoting Moore v. Comm’r of Soc. Sec., No. 16-

cv-1713, 2016 WL 6581330, at *2 (S.D.N.Y. Nov. 4, 2016)).

           In this case, Plaintiff has not alleged sufficient

detail for the court to exercise subject matter jurisdiction

over his claims.    See FDIC v. Four Star Holding Co., 178 F.3d

97, 100 n.2 (2d Cir. 1999) (“[T]he [c]ourt may examine subject

matter jurisdiction, sua sponte, at any stage of the

proceeding.”).   Plaintiff has not alleged that he obtained a

final decision from the Commissioner, as is required by 42

U.S.C. § 405(g).    Plaintiff has not attached any documents from

the Social Security Administration, or even alleged that he

applied for disability benefits and was denied.          Nor has

Plaintiff argued that any waiver of the exhaustion requirement

occurred, see, e.g., City of New York v. Heckler, 742 F.2d 729,

736 (2d Cir. 1984), or that there is any basis for excusing his

failure to exhaust his administrative remedies, see, e.g.,

Pavano v. Shalala, 95 F.3d 147, 150 (2d Cir. 1996).

           Accordingly, Plaintiff’s complaint is dismissed

without prejudice.    The court dismisses the instant complaint


                                    3
 Case 1:20-cv-01064-KAM Document 4 Filed 06/11/20 Page 4 of 4 PageID #: 14



for lack of subject matter jurisdiction because of Plaintiff’s

failure to exhaust his administrative remedies.          If Plaintiff

believes he is eligible for disability payments and has not

already filed an application for benefits, Plaintiff must begin

that process by filing an application for benefits with the

Social Security Administration.       Once Plaintiff receives a final

decision from the Commissioner, if he is dissatisfied with it,

he may file a new complaint in this District.         Plaintiff may

contact the City Bar Justice Center’s Federal Pro Se Legal

Assistance Project at 212-382-4729 for limited-scope legal

assistance.

          The court certifies that, pursuant to 28 U.S.C. §

1915(a)(3), any appeal from this Order would not be taken in

good faith and therefore in forma pauperis status is denied for

the purpose of any appeal.      See Coppedge v. United States, 369

U.S. 438, 444–45 (1962).

          The Clerk of Court is respectfully directed to enter

judgment dismissing this case, serve Plaintiff with a copy of

this Order and the judgment, note service on the docket, and

close this case.

SO ORDERED.
Dated:    Brooklyn, New York
          June 11, 2020


                                            /s/
                                  Hon. Kiyo A. Matsumoto
                                  United States District Judge
                                    4
